 

Exhibit 10.4

 

FORM OF DISTRIBUTION SERVICES AGREEMENT
Registered Commodity Pools

 

This Distribution Services Agreement (the “Agreement”) is made this 4th day of
January 2016, effective as of January 1, 2016, by and among WisdomTree
Continuous Commodity Index Fund, a Delaware statutory trust (the “Fund” or the
“Trust”), having its principal place of business at 245 Park Avenue, 35th Floor,
New York, New York 10167, Foreside Fund Services, LLC, a Delaware limited
liability company (the “Distributor” or “Foreside”), having its principal place
of business at Three Canal Plaza, Suite 100, Portland, ME 04101, and WisdomTree
Commodity Services, LLC, a Delaware limited liability company (the “Sponsor” or
“Managing Owner”), with its principal place of business at 245 Park Avenue, 35th
Floor, New York, New York 10167.

 

WHEREAS, the Sponsor is registered with the Commodity Futures Trading Commission
(the “CFTC”) as a commodity pool operator, is a member of the National Futures
Association (“NFA”), and is subject to the Commodity Exchange Act, as amended
(the “CEA”), and all of the relevant rules and regulations promulgated
thereunder (collectively, the “Commodities Rules”) and serves as the commodity
pool operator of the Trust; and

 

WHEREAS, the Trust is a statutory trust organized under the laws of the State of
Delaware, and may have separate series (each a “Fund” and collectively, the
“Funds”), each of which may issue common units representing fractional
individual beneficial interests in such Fund (“Shares”, and aggregations
thereof, “Baskets”);

 

WHEREAS, the Sponsor desires to retain Foreside to serve as the distributor of
certain Funds as listed on Exhibit A hereto (as amended from time to time); and

 

WHEREAS, the Sponsor, on behalf of the Trust, has filed, or will file, with the
Securities and Exchange Commission (the “SEC”) a registration statement on Form
S-1 under the Securities Act of 1933, as amended (the “1933 Act”);

 

WHEREAS, the Distributor is a registered broker-dealer under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and a member of the Financial
Industry Regulatory Authority (“FINRA”);

 

WHEREAS, the Distributor desires to serve as distributor of the Funds and to
provide the services described herein to the Funds.

 

NOW THEREFORE, in consideration of the mutual promises and undertakings herein
contained, the parties agree as follows:

 

1.          Appointment.

 

The Sponsor, on behalf of the Trust, hereby appoints the Distributor as the
exclusive distributor of the Funds in accordance with this Agreement, on the
terms and for the period set forth in this Agreement and subject to the
registration requirements of the federal securities laws

 

 1 

 

 

and of the laws governing the sale of securities in the various states, and the
Distributor hereby accepts such appointment and agrees to act in such capacity
hereunder.

 

2.           Definitions.

 

Wherever they are used herein, the following terms have the following meanings:

 

(a)          “Prospectus” means the prospectus which constitutes part of the
Registration Statement(s) of the Trust under the 1933 Act as such Prospectus may
be amended or supplemented and filed with the SEC from time to time;

 

(b)          “Registration Statement” means the registration statement most
recently filed from time to time by the Trust with the SEC and effective under
the 1933 Act, as such registration statement(s) is amended by any amendments
thereto at the time in effect;

 

(c)          All capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to such terms in the Registration Statement and the
Prospectus.

 

3.           Duties of the Distributor

 

(a)          The Distributor agrees to act as agent of the Funds and to work
with the Funds’ transfer agent (the “Transfer Agent”) in connection with the
receipt and processing of all orders for purchases and redemptions of Shares of
each Fund in aggregations of a predetermined number of Shares specified in the
Fund’s Prospectus (“Baskets”) from DTC Participants or participants in the
Continuous Net Settlement System of the National Securities Clearing Corporation
(the “NSCC Participants”) that have executed a Participant Agreement (the
“Authorized Participants”), as defined in paragraph 3(b) hereof, with the Funds
and the Sponsor. The Funds acknowledge that the Distributor shall be obligated
to accept all good orders for Baskets, subject to the terms and conditions of
the applicable Participant Agreement and guidelines established by the Sponsor
from time to time. Nothing herein contained shall prevent the Distributor from
entering into like distribution service arrangements with other exchange-traded
funds.

 

(b)          The Distributor agrees to use commercially reasonable efforts to
act as agent of the Funds with respect to the continuous distribution of Baskets
of the Funds as set forth in each Registration Statement and in accordance with
the provisions thereof. The Distributor further agrees as follows: (i) at the
request of the Sponsor, the Distributor shall coordinate the process, including
negotiation, by which Authorized Participants, the Funds, the Distributor and
the Sponsor enter into participant agreements (“Participant Agreements”) for
transactions in Baskets of the Funds, in accordance with the Registration
Statement and Prospectus; (ii) the Distributor shall generate, transmit and
maintain copies of confirmations of Basket purchase and redemption order
acceptances to the purchaser or redeemer (such confirmations will indicate the
time such orders were accepted and will be made available to the Sponsor
promptly upon request; (iii) the Distributor shall deliver copies of the
Prospectus to Authorized Participants who have purchased Baskets in accordance
with the Participant Agreements; and (iv) the Distributor shall maintain
telephonic, facsimile and/or access to direct computer communications links with
the Transfer Agent.

 

 2 

 

 

(c)          The Sponsor, on behalf of the Funds, reserves the right to suspend
the right of redemption, or postpone the redemption settlement date, (1) for any
period during which the NYSE Arca or any exchange on which the Funds’ assets are
regularly traded is closed other than for customary weekend or holiday closings,
or trading is suspended or restricted, (2) for any period during which an
emergency exists as a result of which the delivery, disposal or evaluation of a
Fund’s assets is not reasonably practicable, or (3) for such other period as the
Sponsor determines to be necessary for the protection of the Shareholders.

 

(d)          The Distributor is not authorized by the Sponsor or the Trust to
give any information or to make any representations other than those contained
in the Registration Statement or Prospectus or contained in shareholder reports
or other material that may be prepared by or on behalf of the Funds for the
Distributor’s use. All activities by the Distributor and its agents and
employees that are primarily intended to result in the sale of shall comply with
the Registration Statement, the instructions of the Managing Owner and all
applicable laws, rules and regulations.

 

(e)          The Distributor shall be entitled to rely on and shall not be
responsible in any way for information provided to it by the Sponsor with
respect to the Funds and their service providers and shall not be liable or
responsible for the errors and omissions of such service providers, provided
that the foregoing shall not be construed to protect the Distributor against any
liability to the Funds or the Funds’ shareholders to which the Distributor would
otherwise be subject by reason of willful misfeasance, bad faith or negligence
in the performance of its duties or by reason of its reckless disregard of its
obligations and duties under this Agreement.

 

(f)          The Distributor shall ensure that all direct requests by Authorized
Participants for Prospectuses, product descriptions and periodic fund reports,
as applicable, are fulfilled. The Distributor will generally make it known in
the brokerage community that Prospectuses and product descriptions are
available, including by (i) advising the Listing Exchange on which the Shares
are listed on behalf of its member firms of the same, (ii) making such
disclosure in all marketing and advertising materials prepared and/or filed by
the Distributor with FINRA, and (iii) as may otherwise be required by the SEC.
The Distributor shall not bear any costs associated with printing Prospectuses
and all other such materials.

 

(g)          The Distributor agrees to provide information to the Sponsor with
regard to the ongoing distribution process and for such other purposes as may be
requested by the Sponsor from time to time.

 

(h)          The Distributor shall review and approve all sales and marketing
materials for compliance with applicable securities laws and regulations, and
file such materials with FINRA, as required under the 1933 Act, and the rules
promulgated thereunder. Notwithstanding the foregoing, the Distributor shall not
be responsible for the compliance of sales and marketing materials with the CEA
or the Commodities Rules, and the Sponsor shall be responsible for ensuring that
all sales and marketing materials have been reviewed for compliance with the CEA
and the Commodities Rules and filed with the CFTC or NFA, if applicable.

 

(i)          The Distributor shall provide training to employees of the Sponsor
with respect to the marketing material review process for which the Distributor
is responsible, the SEC and FINRA regulations, and the applicability of these
regulations as they relate to sales and

 

 3 

 

 

marketing materials. Such training shall be provided on-site if requested by the
Sponsor, provided that the Sponsor pay all reasonable travel expenses associated
therewith.

 

(i)          The Distributor shall work with the Transfer Agent to review and
accept or reject orders placed by Authorized Participants and transmitted to the
Distributor by the Transfer Agent.

 

(j)          The Distributor agrees to maintain and preserve records of its
activities and obligations under this Agreement unless any such records are
earlier surrendered as provided below. The Distributor agrees that all records
which it maintains for the Trust shall at all times remain the property of the
Trust, shall be readily accessible during normal business hours, and shall be
promptly surrendered upon the termination of the Agreement or otherwise on
written request; provided that Distributor may retain all records, or if
permissible, copies of all records that it is required to maintain as a
broker-dealer pursuant to applicable FINRA and SEC rules and regulations.
Records may be surrendered in either written or machine-readable form, at the
option of the Trust. Upon the reasonable request of the Trust, copies of any
such books and records shall be provided by the Distributor. The Distributor
shall assist the Trust and its agents or, upon approval of the Trust, any
regulatory or self-regulatory body, in any requested review of the Trust’s books
and records, and reports by the Distributor, its independent accountants or
other independent reviewer concerning its ETP order processing system and such
books, records, reports and system will be open to such entities for audit or
inspection upon reasonable request.

 

(k)          The Distributor shall take reasonable steps to minimize service
interruptions in the event of equipment failure, work stoppage, governmental
action, communication disruption or other impossibility of performance beyond
the Distributor’s control. The Distributor shall enter into and shall maintain
in effect at all times during the term of this Agreement a business continuity
plan, including internal systems or arrangements with appropriate parties making
reasonable provision for (i) periodic back-up of the computer files and data
with respect to the Trust and (ii) emergency use of electronic data processing
equipment to provide services under this Agreement. Upon reasonable request, the
Distributor shall discuss with the Trust any business continuity/disaster
recovery plan of the Distributor and/or provide presentations regarding such
plan.

 

(l)          The Distributor shall at all times act in good faith and without
negligence and agrees to exercise the care and expertise of a leading provider
of distribution services in carrying out the provisions of this Agreement and
use all reasonable efforts (or such higher standard set forth herein) in
performing the services under this Agreement.

 

4.           Duties of the Funds.

 

(a)          The Sponsor, on behalf of the Trust, agrees that it will take all
reasonable action necessary to monitor available Shares registered by each Fund
and to register additional Shares of a Fund pursuant to the 1933 Act as may be
required from time to time. The Sponsor will make available to the Distributor
such number of copies of the Funds’ then currently effective Prospectus and
product description as the Distributor may reasonably request. The Sponsor will
furnish to the Distributor copies of annual audited reports of each Fund made by
independent public accountants regularly retained by the Funds and such other
publicly available information that the Distributor may reasonably request for
use in connection with the distribution of Baskets.

 

 4 

 

 

The Sponsor shall keep the Distributor informed of the jurisdictions in which it
has filed notice filings for Shares for sale on behalf of each Fund under the
securities laws thereof and shall promptly notify the Distributor of any change
in this information. The Distributor shall not be liable for damages resulting
from the sale of Shares in jurisdictions where the Distributor had no
information from the Sponsor that such sale or sales were unauthorized at the
time of such sale or sales.

 

5.           Fees and Expenses.

 

(a)          The Distributor shall be entitled to receive compensation from the
Trust related to its services hereunder or for additional services as may be
agreed to between the Sponsor, on behalf of the Trust, and the Distributor, in
accordance with the Fee Schedule attached hereto as Exhibit B;

 

(b)          The Trust shall bear the cost and expenses of: (i) the registration
of Shares for sale under the Securities Act; and (ii) the registration or
qualification of the Shares for sale under the securities laws and/or the costs
related to any filings pursuant to the Commodities Rules, as applicable;

 

(c)          The Distributor shall pay all of its own costs and expenses,
including (i) all expenses relating to Distributor’s broker-dealer qualification
and registration under the 1934 Act; and (ii) the expenses incurred by the
Distributor in connection with routine FINRA filing fees. In addition, the
Distributor shall bear all other expenses incurred in connection with the
services contemplated herein, except as specifically provided in this Agreement;

 

(d)          Notwithstanding anything in this Agreement to the contrary, the
Distributor and its affiliates may receive compensation or reimbursement from
the Trust with respect to any services not included under this Agreement, as may
be agreed upon by the parties from time to time;

 

(e)          The payments to the Distributor under this Agreement and under any
other agreement between the Distributor or any of its affiliates and the Funds
or the Sponsor with respect to the Funds, will not, in the aggregate, exceed 10%
of the aggregate dollar amount of the offering. The Trust will advise the
Distributor if the payments described hereunder must be limited, when combined
with selling commissions charged by other FINRA members and other payments that
would constitute underwriting compensation as defined in FINRA Rule 2310, in
order to comply with the 10% limitation on total underwriters’ compensation
pursuant to FINRA Rule 2310; and

 

(f)          The Sponsor shall provide to the Distributor on an on-going basis
information sufficient to enable Distributor to ensure compliance with FINRA
Rule 2310, including calculations of underwriting compensation and total
offering and operating expenses.

 

6.           Indemnification.

 

(a)          The Trust agrees to indemnify and hold harmless the Distributor,
its affiliates and each of their respective directors, officers and employees
and agents and any person who controls the Distributor within the meaning of
Section 15 of the 1933 Act (any of the Distributor, its officers, employees,
agents and directors or such control persons, for purposes of

 

 5 

 

 

this paragraph, a “Distributor Indemnitee”) against any loss, liability, claim,
damages or expense (including the reasonable cost of investigating or defending
any alleged loss, liability, claim, damages or expense and reasonable counsel
fees incurred in connection therewith) (“Losses”) arising out of or based upon
(i) the Distributor providing services to the Funds pursuant to this Agreement;
(ii) any claim that the Registration Statement, Prospectus, product description,
shareholder reports, sales literature and advertisements specifically approved
by the Funds and the Sponsor or other information filed or made public by the
Funds (as from time to time amended) included an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein (and in the case of the
Prospectus and product description, in light of the circumstances under which
they were made) not misleading under the 1933 Act, or any other statute or the
common law; (iii) the breach by the Trust or any Fund of any obligation,
representation or warranty contained in this Agreement; or (iv) the Trust’s or
any Fund’s failure to comply in any material respect with applicable securities
or commodities laws.

 

The Trust does not agree to indemnify the Distributor or hold it harmless to the
extent that the statement or omission was made in reliance upon, and in
conformity with, information furnished to the Funds by or on behalf of the
Distributor. The Trust will also not indemnify any Distributor Indemnitee with
respect to any untrue statement or omission made in the Registration Statement,
Prospectus or product description that is subsequently corrected in such
document (or an amendment thereof or supplement thereto) if a copy of the
Prospectus (or such amendment or supplement) was not sent or given to the person
asserting any such loss, liability, claim, damage or expense at or before the
written confirmation to such person in any case where such delivery is required
by the 1933 Act and the Trust had notified the Distributor of the amendment or
supplement prior to the sending of the confirmation. In no case (i) is the
indemnity of the Trust in favor of any Distributor Indemnitee to be deemed to
protect the Distributor Indemnitee against any liability to the Trust, the Funds
or their respective shareholders to which the Distributor Indemnitee would
otherwise be subject by reason of willful misfeasance, bad faith or negligence
in the performance of its duties or by reason of its reckless disregard of its
obligations under this Agreement and no Distributor Indemnitee shall be
indemnified or held harmless for any Losses arising out of the Distributor’s own
bad faith, negligence, willful misconduct or disregard of its duties and
obligations under this Agreement,, or (ii) is the Trust to be liable under the
indemnity agreement contained in this Section with respect to any claim made
against any Distributor Indemnitee unless the Distributor Indemnitee shall have
pursuant to Section 9 notified the Trust in writing of the claim at its
principal offices in 245 Park Avenue, 35th Floor, New York, New York 10167
within a reasonable time after the summons or other first written notification
giving information of the nature of the claim shall have been served upon
Distributor Indemnitee (or after Distributor Indemnitee shall have received
notice of service on any designated agent).

 

Failure to notify the Trust of any claim shall not relieve the Trust from any
liability that it may have to any Distributor Indemnitee against whom such
action is brought unless failure or delay to so notify the Trust prejudices the
Trust’s ability to defend against such claim. The Trust shall be entitled to
participate at its own expense in the defense, or, if it so elects, to assume
the defense of any suit brought to enforce any claims, but if the Trust elects
to assume the defense, the defense shall be conducted by counsel chosen by the
Trust and satisfactory to Distributor Indemnitee, defendant or defendants in the
suit. In the event the Trust elects to assume the defense of any suit and retain
counsel, Distributor Indemnitee, defendant or defendants in the suit, shall

 

 6 

 

 

bear the fees and expenses of any additional counsel retained by them. If the
Trust does not elect to assume the defense of any suit, it will reimburse the
Distributor Indemnitee, defendant or defendants in the suit, for the reasonable
fees and expenses of any counsel retained by them. The Distributor agrees to
notify the Sponsor and the Trust promptly of the commencement of any litigation
or proceedings against it or any of its officers or directors in connection with
the issuance or sale of any of the Baskets or the Shares.

 

(b)          The Distributor agrees to indemnify and hold harmless the Trust,
the Sponsor and each of their managers, directors and officers, employees and
agents and any person who controls the Trust or the Sponsor within the meaning
of Section 15 of the 1933 Act (for purposes of this Section, the Funds, the
Sponsor and each of their managers and officers and their controlling persons
are collectively referred to as the “Trust Affiliates”) against any Losses
arising out of or based upon (i) the allegation of any wrongful act of the
Distributor or any of its directors, officers, employees or affiliates in
connection with its activities as Distributor pursuant to this Agreement; (ii)
the breach of any obligation, representation or warranty contained in this
Agreement by the Distributor; (iii) the Distributor’s failure to comply in any
material respect with applicable securities laws, including applicable FINRA
regulations; or (iv) any allegation that the Registration Statement, Prospectus,
product description, shareholder reports, any information or materials relating
to the Funds (as described in section 3(g)) or other information filed or made
public by the Trust (as from time to time amended) included an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements not misleading, insofar as
such statement or omission was (x) made in reliance upon, and in conformity with
information furnished to the Trust by or on behalf of the Distributor or (y)
otherwise approved by the Distributor in the performance of its duties under
this Agreement..

 

In no case (i) is the indemnity of the Distributor in favor of any Trust
Affiliate to be deemed to protect any Trust Affiliate against any liability to
the Funds or its security holders to which such Trust Affiliate would otherwise
be subject by reason of willful misfeasance, bad faith or negligence in the
performance of its duties or by reason of its reckless disregard of its
obligations and duties under this Agreement, or (ii) is the Distributor to be
liable under its indemnity agreement contained in this Section with respect to
any claim made against any Trust Affiliate unless the Trust Affiliate shall have
notified the Distributor in writing of the claim within a reasonable time after
the summons or other first written notification giving information of the nature
of the claim shall have been served upon the Trust Affiliate (or after the Trust
Affiliate shall have received notice of service on any designated agent).

 

Failure to notify the Distributor of any claim shall not relieve the Distributor
from any liability that it may have to the Trust Affiliate against whom such
action is brought on account of its indemnity agreement contained in this
Section unless failure or delay to so notify the Distributor prejudices the
Distributor’s ability to defend against such claim. The Distributor shall be
entitled to participate at its own expense in the defense or, if it so elects,
to assume the defense of any suit brought to enforce the claim, but if the
Distributor elects to assume the defense, the defense shall be conducted by
counsel chosen by it and satisfactory to the Funds, the Sponsor and the Trust
Affiliates, and to any controlling person or persons, defendant or defendants in
the suit. In the event that Distributor elects to assume the defense of any suit
and retain counsel, the Funds or controlling person or persons, defendant or
defendants in the suit, shall bear the fees and expenses of any additional
counsel retained by them. If the Distributor does not elect to assume the
defense of any suit, it will reimburse the Funds, the Sponsor, their officers
and managers or

 

 7 

 

 

controlling person or persons, defendant or defendants in the suit, for the
reasonable fees and expenses of any counsel retained by them. The Trust and the
Sponsor agrees to notify the Distributor promptly of the commencement of any
litigation or proceedings against them or any of their officers in connection
with the issuance or sale of any of the Baskets or the Shares.

 

(c)          No indemnified party shall settle any claim against it for which it
intends to seek indemnification from the indemnifying party, under the terms of
section 6(a) or 6(b) above, without prior written notice to and consent from the
indemnifying party, which consent shall not be unreasonably withheld. No
indemnified or indemnifying party shall settle any claim unless the settlement
contains a full release of liability with respect to the other party in respect
of such action. This section 6 shall survive the termination of this Agreement.

 

(d)           Notwithstanding anything contained herein to the contrary, no
party shall be liable for any indirect, special or consequential damages;
provided that the foregoing limitation shall not apply with respect to damages
or claims arising out of or relating to that party’s fraud or willful
misconduct.

 

7.           Representations.

 

(a)          The Distributor represents and warrants that (i) it is duly
organized as a Delaware limited liability company and is and at all times will
remain duly authorized and licensed under applicable law to carry out its
services as contemplated herein; (ii) the execution, delivery and performance of
this Agreement are within its power and have been duly authorized by all
necessary action; (iii) its entering into this Agreement or providing the
services contemplated hereby does not conflict with or constitute a default or
require a consent under or breach of any provision of any agreement or document
to which the Distributor is a party or by which it is bound; (iv) it is
registered as a broker-dealer under the 1934 Act and is a member of FINRA, a(v)
it is in material compliance with all laws, rules and regulations applicable to
it, including but not limited to the rules and regulations promulgated by FINRA,
(vi) it has and will continue to have access to the necessary facilities,
equipment and personnel to perform its duties and obligations under this
Agreement; (vii) it will promptly notify the Trust in the event it is for any
reason unable to perform any of its obligations under this Agreement; (viii) it
shall perform its duties hereunder in accordance with applicable law; (ix) it
will promptly notify the Trust, except as may be prohibited by applicable law,
of any legal, regulatory or administrative proceedings that have been
instituted, which would materially impair the Distributor’s ability to perform
its duties and obligations under this Agreement; and (x) the various procedures
and systems which it has implemented in safeguarding from loss or damage
attributable to fire, theft or any other cause, the Trust’s records and other
data and the Distributor’s records, data equipment facilities and other property
used in the performance of its obligations hereunder are adequate and it will
make such changes therein from time to time as it may deem reasonably necessary
for the secure performance of its obligations hereunder.

 

(b)          The Distributor acknowledges that it is a financial institution
subject to the USA Patriot Act of 2001 and the Bank Secrecy Act (collectively,
the “AML Acts”), which require, among other things, that financial institutions
adopt compliance programs to guard against money laundering. The Distributor
represents and warrants that it is in compliance with and will continue to
comply with the AML Acts and applicable regulations in all relevant respects.
The Distributor agrees that it will take such further steps, and cooperate with
the other as may be reasonably

 

 8 

 

 

necessary, to facilitate compliance with the AML Acts, including but not limited
to the provision of copies of its written procedures, policies and controls
related thereto (“AML Operations”). Notwithstanding the foregoing, it is
expressly understood and agreed that neither the Sponsor nor any of its
directors, officers, employees or agents, on its own behalf or on behalf of the
Funds, shall have access to any of Distributor’s AML Operations, books or
records pertaining to other clients or services of Distributor.

 

(c)          The Distributor and the Sponsor, on behalf of the Trust, each
individually represent and warrant that it has in place and will maintain
physical, electronic and procedural safeguards reasonably designed to protect
the security, confidentiality and integrity of, and to prevent unauthorized
access to or use of, records and information relating to consumers and customers
of the Funds. The Sponsor, on behalf of the Trust, further represents to the
Distributor that it has adopted, to the extent required under applicable law, a
statement of its privacy policies and practices as required by Securities and
Exchange Commission Regulation S-P and agrees to provide to the Distributor a
copy of that statement annually.

 

(d)          The Sponsor, on its own behalf and on behalf of the Trust,
represents and warrants that (i) the Trust is duly organized as a Delaware
statutory trust and is and at all times will remain duly authorized to carry out
its obligations as contemplated herein; (ii) the execution, delivery and
performance of this Agreement are within the power of the Sponsor and the Trust
and have been duly authorized by all necessary action; (iii) entering into this
Agreement by the Sponsor and the Trust does not conflict with or constitute a
default or require a consent under or breach of any provision of any agreement
or document to which the Trust or the Sponsor is a party or by which either is
bound; (iv) the Sponsor is duly registered with the NFA as a Commodity Pool
Operator and the Sponsor will use commercially reasonable efforts in seeking to
ensure compliance by the Trust with the CEA and all of the relevant Commodities
Rules; (v) the Registration Statement and the Prospectus have been prepared, and
all sales literature and advertisements (“Sales Literature and Advertisements”)
approved by the Sponsor with respect to the Funds or other materials prepared by
or on behalf of the Funds shall be prepared, in all material respects, in
conformity with the CEA, the Commodities Rules, the 1933 Act and the rules and
regulations of the SEC (the “SEC Rules and Regulations”); (vi) the Registration
Statement and the Prospectus contain, and all Sales Literature and
Advertisements shall contain, all statements required to be stated therein in
accordance with the CEA, the Commodities Rules, the 1933 Act, the SEC Rules and
Regulations, and FINRA Rules and Regulations; and (vii) all statements of fact
contained therein, or to be contained in all Sales Literature and
Advertisements, are or will be true and correct in all material respects at the
time indicated or the effective date, as the case may be, and none of the
Registration Statement, any Fund’s Prospectus, nor any Sales Literature and
Advertisements shall include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the case of the Prospectus in light of the circumstances
in which made, not misleading. The Trust shall, from time to time, file such
supplement, amendment or amendments to the Registration Statement and the
Prospectus as, in the light of future developments, shall, in the opinion of
counsel to the Sponsor, be necessary in order to have the Registration Statement
and the Prospectus at all times contain all material facts required to be stated
therein or necessary to make the statements therein, in the case of the
Prospectus in light of the circumstances in which made, not misleading. The
Trust shall not file any amendment to the Registration Statement or the
Prospectus without giving the Distributor reasonable notice thereof in advance
and the Sponsor shall promptly notify the Distributor of any

 

 9 

 

 

stop order suspending the effectiveness of the Registration Statement.
Notwithstanding the foregoing, the Trust shall not be deemed to make any
representation or warranty as to any information or statement provided by the
Distributor for inclusion in the Registration Statement or any Fund’s
Prospectus.

 

8.           Duration, Termination and Amendment.

 

(a)          This Agreement shall be effective on the date set forth above, and
unless terminated as provided herein, shall continue until December 31, 2016,
and thereafter from year to year, unless earlier terminated, without the payment
of any penalty, as to each individual Fund by the Sponsor or by the Distributor,
on at least sixty (60) days’ prior written notice.

 

(b)           As soon as reasonably practicable following the termination or
expiration of this Agreement, the Distributor agrees to transfer such records
and related supporting documentation as are held by it under this Agreement to
any replacement provider of the services or to such other person as the Trust
may direct. If directed by the Trust, the Distributor will provide the services
hereunder until a replacement distributor is in place, for a reasonable period
of time up to nine (9) months, subject to the terms of this Agreement, including
compensation. The Distributor will also provide reasonable assistance to its
successor, for such transfer, subject to the payment of such reasonable expenses
and charges as the Distributor customarily charges for such assistance.

 

(c)           Termination of this Agreement with respect to any one particular
Fund shall in no way affect the rights and duties under this Agreement with
respect to the Trust or any other Fund.

 

(d)          No provision of this Agreement may be changed, waived, discharged
or terminated except by an instrument in writing signed by the party against
which an enforcement of the change, waiver, discharge or termination is sought.

 

9.           Notice.

 

All notices, requests, claims, demands and other communications required or
permitted to be given under this agreement shall be in writing and shall be
delivered by hand or sent by an internationally recognized overnight courier
service with signature required for delivery, by facsimile where a confirmation
of receipt is obtained, provided, however, that if sent by facsimile the written
communication must also be sent by next business day delivery via an
internationally recognized overnight courier service with signature required for
delivery, or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties hereto at the following addresses:

 

If to the Distributor:

Foreside Fund Services, LLC

ATTN: Legal Department

Three Canal Plaza, Suite 100

Portland, ME 04101

Telephone: (207) 553-7110

Facsimile: (207) 553-7151

 

 10 

 

 

If to the Sponsor:

WisdomTree Commodity Services, LLC

ATTN: Legal

245 Park Avenue, 35th Floor

New York, New York 10167

Facsimile: 917-267-2721

 

If to the Trust:

WisdomTree Continuous Commodity Index Fund

ATTN: Ben Slavin

245 Park Avenue, 35th Floor

New York, New York 10167

Facsimile: 917-267-2721

 

All such communications so addressed shall be deemed given (i) when delivered,
if delivered personally to the intended recipient, or if sent by an
internationally recognized courier service with signature required for delivery,
or if sent by facsimile and a confirmation of receipt is obtained, and
the written communication has also been sent for next business day delivery via
an internationally recognized courier service with signature required for
delivery, or (ii) three business days after being mailed if sent by certified or
registered mail, postage prepaid, return receipt requested, or upon delivery if
actual delivery occurs earlier.

 

10.         Choice of Law.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without giving effect to the choice of laws provisions
thereof.

 

11.         Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

12.         Severability.

 

If any provisions of this Agreement shall be held or made invalid, in whole or
in part, then the other provisions of this Agreement shall remain in force.
Invalid provisions shall, in accordance with this Agreement’s intent and
purpose, be amended, to the extent legally possible, in order to effectuate the
intended results of such invalid provisions.

 

13.         Insurance.

 

The Distributor will maintain at its expense an errors and omissions insurance
policy adequate to cover services provided by the Distributor hereunder. Upon
the Trust’s or Sponsor’s reasonable request, which in no event shall be more
than once annually, the Distributor shall furnish to the Trust or Sponsor a
summary of the Distributor’s applicable insurance coverage. The Distributor
shall notify the Trust and Sponsor of any material claims against it which would

 

 11 

 

 

materially impair Distributor’s ability to perform its duties and obligations
under this Agreement, whether or not covered by insurance.

 

14.         Confidentiality.

 

During the term of this Agreement, the Distributor and the Sponsor, on its own
behalf and on behalf of the Trust, may have access to confidential information
relating to such matters as either party’s business, trade secrets, systems,
procedures, manuals, products, contracts, personnel, and clients. As used in
this Agreement, “Confidential Information” means information belonging to one of
the parties that is of value to such party and the disclosure of which could
result in a competitive or other disadvantage to such party. Confidential
Information includes, without limitation, transaction information with
Authorized Participants (which is the Trust’s and Sponsor’s Confidential
Information), financial information, proposal and presentations, reports,
forecasts, inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities). Confidential Information includes information developed by either
party in the course of engaging in the activities provided for in this
Agreement, unless: (i) the information is or becomes publicly known through
lawful means; (ii) the information is disclosed to the other party without a
confidential restriction by a third party who rightfully possesses the
information and did not obtain it, either directly or indirectly, from one of
the parties, as the case may be, or any of their respective principals,
employees, affiliated persons, or affiliated entities. The parties understand
and agree that all Confidential Information shall be kept confidential by the
other both during and after the term of this Agreement. Each party shall
maintain commercially reasonable information security policies and procedures
for protecting Confidential Information. The parties further agree that they
will not, without the prior written approval by the other party, disclose such
Confidential Information, or use such Confidential Information in any way,
either during the term of this Agreement or at any time thereafter, except as
required in the course of this Agreement and as provided by the other party or
as required by law. Upon termination of this Agreement for any reason, or as
otherwise requested by the Sponsor, all Confidential Information held by or on
behalf of Sponsor or the Trust shall be promptly returned to the Sponsor, or an
authorized officer of the Distributor will certify to the Sponsor in writing
that all such Confidential Information has been destroyed, provided that
Distributor may retain Confidential Information to the extent required by
regulatory record retention requirements applicable to it. This section 13 shall
survive the termination of this Agreement. Notwithstanding the foregoing, a
party may disclose the other’s Confidential Information if (i) required by law,
regulation or legal process or if requested by the SEC, CFTC, NFA, FINRA or
other governmental regulatory agency with jurisdiction over the parties hereto
or (ii) requested to do so by the other party; provided that in the event of
(i), the disclosing party shall give the other party reasonable prior notice of
such disclosure to the extent reasonably practicable and shall reasonably
cooperate with the other party (at such other party’s expense) in any efforts to
prevent such disclosure.

 

15.         Limitation of Liability.

 

This Agreement is executed by or on behalf of the Trust with respect to each
Fund and the obligations hereunder are not binding upon any of the trustees,
officers or shareholders of a Fund individually but are binding only upon each
Fund to which such obligations pertain and the assets and property of such Fund.
Separate and distinct records are maintained for each Fund and the

 

 12 

 

 

assets associated with any such Fund are held and accounted for separately from
the other assets of any other Fund. The debts, liabilities, obligations, and
expenses incurred, contracted for, or otherwise existing with respect to a
particular Fund shall be enforceable against the assets of that Fund only, and
not against the assets of any other Fund, and none of the debts, liabilities,
obligations, and expenses incurred, contracted for, or otherwise existing with
respect to any other Fund shall be enforceable against the assets of that Fund.
The Trust’s Agreement and Declaration of Trust, as may be amended form time to
time, is on file with the Sponsor.

 

16.         Use of Names; Publicity.

 

The Funds shall not use the Distributor’s name, or any trade or service mark
owned by or licensed to the Distributor, in any offering material, shareholder
report, advertisement or other material relating to the Funds, other than for
the purpose of merely identifying and describing the functions of the
Distributor hereunder, in a manner not approved by the Distributor in writing
prior to such use, such approval not to be unreasonably withheld. The
Distributor hereby consents to all uses of its name required by the SEC, the
CFTC, any state securities commission, or any federal or state regulatory
authority.

 

The Distributor or its affiliates shall not use the name of the Trust or the
Sponsor in any offering material, shareholder report, advertisement or other
material relating to the Distributor, other than for the purpose of merely
identifying and describing the functions of the Funds hereunder, in a manner not
approved by the Sponsor in writing prior to such use, provided that in no case
shall such approval be unreasonably withheld. The Sponsor and the Trust hereby
consent to all uses of their names required by FINRA, the SEC, the CFTC or any
state securities commission, or any federal or state regulatory authority. The
Sponsor and the Trust also hereby consent to the inclusion of the Sponsor’s
and/or Trust’s names on the Distributor’s website noting such parties as clients
of the Distributor.

 

None of the Sponsor, the Trust or the Distributor will disclose any of the
economic terms of this Agreement, except as may be required by law.

 

17.         Regulatory Updates; Management Access and Engagement.

 

Foreside shall maintain awareness of significant emerging regulatory,
self-regulatory and legislative developments that may affect the distribution
services provided to the Trust or the Sponsor, update the Trust and the Sponsor
on those developments and provide related planning assistance where requested or
appropriate.

 

Foreside and the Sponsor will appoint one or more senior representatives that
will meet from time to time to monitor the quality of the Services, evaluate any
remedial action to address any failure to meet contractual obligations, and
address strategic aspects of the Services.  The meetings are intended to foster
collaboration and transparency. At the request of the Sponsor, senior executives
of Foreside will be available to meet with such frequency as the parties may
agree to address issues that have not been resolved. The strategic meetings will
be held to review and address strategic aspects of the Services, including: (i)
planned upgrades by Foreside to Foreside technology; (ii) changes to the
Services in order to offer Foreside’s customers more efficient or improved
services or functionality; (iii) location strategy for non-core service team

 

 13 

 

 

support services; (iv) any new products or services that Foreside intends to
make available as part of its services offerings; and (v) the strategic
direction of the Trust.

 

18.         Personnel.

 

Foreside shall appoint individuals with suitable training and skills and in
sufficient numbers to perform the Services. The Sponsor or the Trust may request
that Foreside reassign any employee from the team that provides Services
(“Foreside Personnel”) to the Trust. Any such request for Foreside to reassign
any employee that provides Services will be discussed by senior team management
and escalated as appropriate. Foreside will consider the input of the Trust or
Sponsor. The timing for transfer, reassignment or replacement, if any, of
Foreside Personnel will be closely coordinated with the requirements for timing
and other elements of the Services so as to maintain continuity in the
performance of the Services.

 

19.         Notice of Service Location Change.

 

Foreside shall provide the Trust and Sponsor reasonable notice of any material
change in the location of the core service team.

 

20.         Technology Access and Upgrades.

 

Foreside shall provide the Trust, the Sponsor and their authorized designees
with access to Foreside’s core platforms related to the Services, including,
without limitation, Foreside’s proprietary internet-based marketing/advertising
web portal or such other web portal with no less capability and functionality
than the proprietary Foreside portal. If, in the ordinary course of its
business, Foreside enhances the foregoing technologies or any other core system
processing functionality that it uses in connection with the Services, Foreside
shall promptly inform the Trust and Sponsor of such enhancements. If the Trust
and/or Sponsor, as the case may be, agrees to use the enhancements, the parties
will agree to a reasonable timetable for the rollout of the enhancements.
Foreside shall not charge the Trust or Sponsor for technology changes that it
ordinarily provides at no charge to any other customers.

 

21.         Site Visits and Inspections; Regulatory Examinations.

 

During the term of the Agreement, authorized representatives of the Sponsor or
the Trust may conduct periodic site visits of Foreside’s facilities and inspect
Foreside’s records and as they pertain to Foreside’s services for the Trust
under or pursuant to the Distribution Agreement or otherwise to the Sponsor.
Such inspections shall occur during Foreside’s regular business hours and,
except as otherwise agreed to by the parties, no more frequently than twice a
year. Site visits as may be scheduled in the ordinary course of business are not
restricted in frequency.

 

22.         Service Level Standards.

 

The parties agree to negotiate in good faith for service level standards and
operating procedures associated with the Services.

 

 14 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers designated below as of the date first set forth above.

 

  WISDOMTREE COMMODITY SERVICES, LLC   on behalf of the Trust         By:      
Name:  Gregory Barton     Title:  President         WISDOMTREE COMMODITY
SERVICES, LLC         By:       Name: Gregory Barton     Title:  President      
  FORESIDE FUND SERVICES, LLC         By:       Name:    Mark Fairbanks    
Title:      President

 

 15 

 

 

EXHIBIT A

 

List of Funds

 

WisdomTree Continuous Commodity Index Fund

 

Ex. A-1 

 

